                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 3/25/20


 UNITED STATES OF AMERICA,
                                                                 No. 19-CR-842 (RA)
                        v.
                                                                        ORDER
 MAYUR RELE,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         IT IS HEREBY ORDERED that the conference currently scheduled for April 3, 2020 is

adjourned until further notice. The parties are directed to confer and submit a letter to the Court

by April 3, 2020, indicating if they intend to file any motions, propose a briefing schedule, provide

their availability for trial and advise if they consent to the exclusion of Speedy Trial time.

SO ORDERED.

Dated:     March 25, 2020
           New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
